Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request filed on September 1, 2021 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

Election/Restrictions
Newly submitted claims 23-25 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
An embodiment of the invention includes only one material that connects the profile to the second window while another embodiment of the invention includes a second material which is used to secure the profile to the second window.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Drawings


Specification
The amendment filed September 1, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no “an only material connecting the profile to the second window is the thermoplastic elastomer material of the gasket co-molded with the profile of the division set” as set forth in claims 1, 7 and 17.
It should be noted that the mere absence of an element in the drawings does not per se provide support for language reciting the absence of an element.  Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  “an only material connecting the profile to the second window is the thermoplastic elastomer material of the gasket co-molded with the profile of the division set” as set forth in claims 1, 7 and 17.  Correction of the following is also required: “wherein the first and second windows . . . of the first and second window” on lines 9-13 of claim 1, lines 10-14 of claim 7 and lines 9-13 of claim 17.  Note that the original disclosure fails to define which surface of the windows is the exterior surface and which surface is the interior surface.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 13-21 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Recitations such as “an only material” on line 7 of claim 1 render the claims indefinite because they are grammatically awkward and confusing.  Also see line 8 of claim 7 and line 7 of claim 17.  Recitations such as “the first and second window” on lines 12 and 12-13 of claim 1 render the claims indefinite because they are grammatically awkward and confusing.  Also see lines 13 and 13-14 of claim 7, and line 12 and lines 12-13 of claim 17.  Recitations such as “encapsulated with” on line 6 of claim 17 render the claims indefinite because it is unclear if the applicant is setting forth a spatial relationship or is setting forth the process by which the division set is manufactured.  Recitations such as “an adjacent window” on line 9 of claim 23 render the claims indefinite because it is unclear whether or not the applicant is referring to one of the windows set forth above or is attempting to set forth another window in addition to the ones set forth above.  Recitations such as “an interior surface” on line 13 of claim 23 render the claims indefinite because it is unclear whether or not the applicant is referring to the interior surface set forth on line 7 of claim 23.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 7, 17, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brookman (US 8667739) in view of Kuwabara (US 9038319).  Brookman discloses a division set 212 for sealing a first retractable frameless window 102 of a car and a second window 104 of the car, adjacent to the first retractable frameless window, the division set including a profile 214 configured to be secured to the second window 104, and a gasket 230, 240 configured to seal the first and second windows to each other, 
wherein the gasket 230, 240 of a desired shape and is made of an elastomer material, as set forth on line 27 of column 3 and on line 38 of column 3, co-molded/encapsulated with the profile 214 of the division set as set forth on lines 53-57 of column 3;
wherein an only material connecting the profile 214 to the second window 104 is the thermoplastic elastomer material 230, 240 of the gasket co-molded with the profile 214 of the division set, 
wherein the first and second windows each have an interior surface (labeled below) configured to face an interior of the car and an exterior surface (labeled below) configured to face an exterior of the car, and 
wherein the thermoplastic elastomer 230, 240 of the gasket is configured to contact the interior surfaces of the first and second window and to not contact the exterior surfaces of the first and second window (claims 1, 7, 17);

wherein the second window 104a is retractable as set forth on lines 26-29 of column 2 (claim 21).
Brookman is silent concerning the gasket comprising a thermoplastic elastomer material.
However, Kuwabara discloses a gasket 7 comprising a thermoplastic elastomer as set forth on lines 23-26 of column 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Brookman with a thermoplastic elastomer construction, as taught by Kuwabara, to increase the thermal properties and material stability of the gasket.  See https://en.wikipedia.org/wiki/Thermoplastic_elastomer.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brookman in view of Kuwabara as applied to claims 1, 7, 17, 20 and 21 above, and further in view of Franzen (US 2014/0007511).  Franzen discloses a seal 1 for sealing a window 7b comprising an end cap 9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Brookman, as modified above, with an end cap, as taught by Franzen, to provide an aesthetically appealing appearance and to cover the profile to prevent a person from being injured by an exposed portion of the profile.

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brookman in view of Kuwabara as applied to claims 1, 7, 17, 20 and 21 above, and further in view of Maass (2001/0034976).
	Maass discloses a division set comprising a gasket 6 which is provided with a hole as shown in figure 2.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Brookman, as modified above, with a hole, as taught by Maass, to increase the resilience and the sealing capability of the gasket.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brookman in view of Kuwabara as applied to claims 1, 7, 17, 20 and 21 above, and further in view of Ortmueller (US 2016/0001645).  Brookman, as modified above, discloses that the second window 104 comprises a glass sheet, as set forth on line 28 of column 2, and wherein a connection between the profile 214 and the glass sheet is further made with a material comprising an elastomer 240.
	Brookman, as modified above, is silent concerning polypropylene.
	However, Ortmueller discloses a connection between a profile 40 and a glass 14 is further made with a material comprising polypropylene as set forth on lines 1-7 of paragraph 51.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide replace the elastomer 240 of Brookman, as modified above, with polypropylene, as taught by Ortmueller, to increase the chemical .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brookman in view of Kuwabara as applied to claims 1, 7, 17, 20 and 21 above, and further in view of Zimmer et al. (US 2008/0224501).  Zimmer et al. discloses a division set comprising a thermoplastic elastomer material selected from the group consisting of vulcanized thermoplastic (see paragraph 26, lines 29-32), styrenic thermoplastic, thermoplastic olefin, and thermoplastic urethane.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Brookman, as modified above, with a thermoplastic elastomer material, as taught by Zimmer et al., to increase the flex fatigue and impact resistance of the division set.

	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brookman in view of Kuwabara as applied to claims 1, 7, 17, 20 and 21 above.
	Brookman, as modified above, is silent concerning the compression set and the hardness of the thermoplastic elastomer material.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  
Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the thermoplastic elastomer material with a compression set .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brookman in view of Kuwabara as applied to claims 1, 7, 17, 20 and 21 above, and further in view of Maass (2001/0034976).
	Maass discloses a division set comprising a profile 4 made of aluminum as set forth in paragraph 16.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the profile of Brookman, as modified above, with an aluminum construction, as taught by Maass, to reduce the weight of the profile and provide good corrosion resistance.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brookman in view of Kuwabara as applied to claims 1, 7, 17, 20 and 21 above, and further in view of FR 2 932 127.  FR 2 932 127 discloses a division set wherein a profile 17 has a surface (not numbered, but shown in figure 2) not covered by a thermoplastic elastomer material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Brookman, as modified above, with a surface not .


    PNG
    media_image1.png
    742
    1082
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed September 1, 2021 have been fully considered but they are not persuasive.
The applicant’s comments concerning Ruppert are moot in view of the new grounds of rejection.
The applicant’s argument that Brookman uses a separate adhesive material between the TPE and the second window is not found to be persuasive.  The elastomer 240 of Brookman is extruded onto the metal reinforcement member before the profile 

Conclusion
THIS ACTION IS NOT MADE FINAL.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634